Citation Nr: 1233896	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-50 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cognitive residuals of traumatic brain injury (TBI) (excluding headaches).  

2.  Entitlement to an effective date earlier than January 21, 2009, for the grant of service connection for cognitive residuals of TBI.  

3.  Entitlement to an increased rating for a right knee strain, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased (compensable) rating for residual scar, left temple.   

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and fiancée


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to July 1994.  He has unverified active duty from September 1990 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, December 2009, and August 2011 rating decisions.  In December 2008, the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO), denied an increased rating for right knee strain and residual scar, left temple.  By rating decision of December 2009, the St. Louis, Missouri RO granted service connection for traumatic brain injury (TBI) with recurrent headaches, and awarded a 10 percent rating, effective January 2009.  In August 2011, the Detroit, Michigan RO denied service connection for PTSD.  The Veteran disagreed with the aforementioned denials, with the initial rating for TBI, and the effective date of the grant of service connection for TBI.  Jurisdiction is held in the Detroit, Michigan RO.  

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the records in the file demonstrate a diagnosis of PTSD, major depression, and anxiety disorder have also been diagnosed.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to service connection for PTSD, under Clemons it can be broadened to include a claim for service connection for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.  

The Veteran and his fiancée testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012.  A transcript of that hearing is of record and associated with the claims folder.  

The claim for entitlement to TDIU is not specifically in appellate status.  However, as related during the Veteran's May 2012 Travel Board hearing, TDIU remains an issue on appeal as part and parcel of the Veteran's TBI claim which is currently on appeal.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised on the record.  It is specifically argued that the Veteran is unemployable, at least in part, due to his TBI.  The Board agrees with the notion that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it is reflected on the title page.  

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, an initial rating for cognitive residuals of TBI, and entitlement to TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On May 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at his Travel Board hearing that a withdrawal of the appeal on the issues of entitlement to an increased rating for right knee strain and residual scar, left temple was requested.  

2.  In October 2004, the Veteran filed a claim for service connection for disability of the left side of the head.  

3.  By rating decision of June 2005, service connection for residual scar, left temple was granted, with a noncompensable rating, effective October 15, 2004.  Service connection for recurrent headaches was denied.  

4.  The Veteran received notice of the grant of service connection for residuals scar, left temple and the denial of service connection for recurrent headaches in a letter dated in July 2005.  The Veteran filed a notice of disagreement to these claims that same month.  No appeal was filed and the claim became final.  

5.  In October 2008, the Veteran filed a claim for service-connected compensation for a head injury and right knee.  

6.  By rating decision of December 2008, no increased rating was granted for the Veteran's service- connected right knee strain (rated as 20 percent disabling) or residual scar, left temple (rated as non compensable).  

7.  The Veteran received notice of the denials for the increased ratings the same month and he filed a NOD the same month.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issues of entitlement to an increased rating for right knee strain and residual scar, left temple have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).   

2.  The criteria for an effective date of December 23, 2008, and no earlier, for TBI and other unclassified residuals have been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155(a), 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204  (2011). 

At the May 2012 Travel Board hearing before the Board, the Veteran indicated that he wished to withdraw the issues of entitlement to an increased rating for right knee strain and residual scar, left temple.  Hearing transcript at 2.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a Notice of Disagreement within the meaning of 38 U.S.C. § 7105(b) ).  Hence, there remain no allegations of errors of fact or law for appellate consideration on the issues of entitlement to an increased rating for right knee strain and residual scar, left temple.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.  


Duty to Notify and Assist

Before addressing the merits of the earlier effective date claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's earlier effective date claim arises from his disagreement with the initial effective date assigned following a grant of service connection.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice was required under the VCAA.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008);Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  None is found by the Board.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his earlier effective date claim that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records, with respect to this particular claim, is not required.  

The Board notes that the Veteran's service treatment records are associated with the claims folder. However, they are not pertinent to his earlier effective date claim.  

The Veteran was offered a Board hearing in connection with this claim and he testified at a RO hearing in December 2011 and again at a Travel Board hearing before the undersigned in May 2012.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, both the RO Decision Review Officer and the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, he provided the Veteran the opportunity to obtain additionally medical evidence in support of his claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, compliance was made with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Effective Date for the Grant of Service Connection for Cognitive Residuals of TBI

The Veteran seeks an effective date prior to January 21, 2009, for the grant of service connection for the cognitive residuals of TBI.  With respect to the Veteran's separately rated service-connected migraine headaches, any issue concerning the effective date thereof is not before the Board, as was specifically determined during the hearing, as is reflected on page two of the hearing transcript.  The Veteran contends that the effective date for service connection for the cognitive residuals of TBI should be taken back to October 2004, when he first filed a claim related to his head.  

By way of history, the Veteran filed a claim for service connection for his right knee and the left side of his head in October 2004.  He underwent a VA examination in February 2005.  He gave a history of being hit on the left temple with a bottle while on active duty.  The physical examination revealed reduced sensation in the area of the left temple around the scar as compared to the right.  Otherwise, the motor and sensory examination was completely intact.  The remainder of the neurological examination was grossly intact.  The diagnosis was status post traumatic injury to the left temple, remote and chronic recurrent headaches, unlikely related to injury.  

By rating decision of June 2005, the RO granted service connection for residual scar, left temple.  A noncompensable rating, effective October 15, 2004 was assigned.  Service connection for recurrent headaches was denied.  The Veteran was notified of this decision in a letter of July 2005.  He was notified of his appellate rights and filed a NOD on the issue of the scar and the headaches the same month.  A SOC was issued in October 2005.  No substantive appeal (VA 9) was submitted within the appellate period.  The claim became final.  

In October 2008, the Veteran submitted a VA Form 21-4138, statement in support of claim, requesting to reopen a claim for service-connected compensation for a head injury and right knee.  In November 2008, he was sent a VCAA letter addressing the evidence necessary for an increased rating for both his scar of the left temple and his right knee.  By rating decision of December 2008, an increased rating for both the scar, left temple and right knee was denied.  He was notified of this decision in a letter of the same month and he was informed of his appellate rights.  That same month, he filed a NOD to the rating for the right knee strain and "head injury".  The Veteran's representative indicated in the NOD VA was obligated to consider all of the evidence of record and pertinent legal theories in support of entitlements not specifically raised by the Veteran but that could be reasonably inferred from the claim.  A SOC was issued in April 2009.  During the pendency of the claim, in January 2009, the Veteran raised the issue of entitlement to service connection for hearing loss secondary to head trauma (residual scar left temple).  

In July 2009, the Veteran underwent a VA audiology examination.  The question was poised to the examiner whether the Veteran's hearing loss was sustained as a result of a "head condition."  The examiner indicated that the Veteran did not appear to be service-connected for a "head condition."  He was service connected for facial scars and a knee injury.  The examiner then indicated that if the Veteran were service connected for a head condition, then this would require a medical opinion which was beyond the scope of practice of this examiner.  Therefore, this examination would be deferred to a qualified TBI medical provider.  

In August 2009, the RO deferred the rating for the Veteran's claim.  It was noted that the Veteran had claimed service connection for hearing loss due to a head injury.  History was given indicating the Veteran was stabbed in the head with a beer bottle, leaving a residual scar, for which he was service-connected.  The RO requested a TBI examination to evaluate the residuals of the Veteran's head injury to include an opinion as to whether it was at least as likely as not that this hearing loss was due to TBI sustained in the assault.  

In October 2009, the Veteran underwent a VA TBI examination.  The examiner diagnosed closed head injury during service in 1993 which was at least as likely as not stable mild TBI, mild recurrent post traumatic headaches.  He was also diagnosed with mild sensorineural hearing loss of the right ear and moderate sensorineural hearing loss of the left ear, which was at least as likely as not related to the left temporal head injury and likely resulting in TBI to the acoustic nerve.  

By rating decision of December 2009, service connection for TBI with recurrent headaches was granted.  A 10 percent rating was awarded, effective January 21, 2009.  By rating decision in January 2012, the RO awarded the Veteran service connection for migraine headaches, at 50 percent disabling, as separate from the service-connected TBI.  As was explained above, because the migraine headaches are now separately rated from the TBI, any headaches aspect of this claim, including an earlier effective date therefor, is not before the Board on appeal.

The Veteran testified before the RO in December 2011 and before the VLJ at a Travel Board hearing in May 2012.  The Veteran and his representative have variously indicated an earlier effective date for the grant of service connection (RO) and an earlier effective date claim for the rating (Board).  However, after presenting his testimony, and noting that the claim itself is an initial claim from service connection, the Veteran is requesting an earlier effective date for the grant of service connection for his TBI disability.  

In this case, the Board finds that as the effective date issue for TBI on appeal is adjunct (but not inextricably intertwined) to the issue of a higher initial rating for TBI being remanded herein, the TBI issue is an original claim and not a reopened claim.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

As specifically provided in 38 U.S.C.A. § 5110(b)(1) , the effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining 'disability compensation' as basic entitlement for a Veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3. 400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  

The U. S. Court of Appeals for Veterans Claims (Court) has held that the date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The Court also found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995). See also Brannon v. West, 12 Vet. App. 32, 135 (1998).  

The Veteran was discharged from service in July 1994.  The Veteran did not apply for service connection for any disability directly after his separation from service. Nor is there any indication the Veteran submitted an application for TBI within one year of his July 1994 separation from service.  He does not contend otherwise.  

However, on his initial October 2004 application for service connection, he did indicate that he wanted to receive a retroactive award to the date of his injuries because he was told he was not eligible for disability by a VA representative,  

The Board understands the Veteran's sincere contention; however, a claimant not being advised of benefits to which he or she may be entitled is not a basis under applicable law for allowance of an earlier effective date.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990)).  As the claim was not received within a year after separation from service, it is the date of the receipt of the claim or the date entitlement arose which controls.  

In this case, the Veteran filed a formal claim for the left side of the head, which was received by the RO in October 2004.  He underwent a VA neurological examination, and the only residual shown at the time of the examination was a scar of the left temple.  Service connection was awarded for that disability and it was made effective October 15, 2004, the date of claim.  The Veteran filed a NOD to the left temple scar and a SOC was issued.  No correspondence was received from the Veteran with respect to the grant of the left temple scar or indicating that he was claiming more than the scar.  As such, an appeal was not perfected as to this claim.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The October 2008 VA Form 21-438, specifically requested to reopen the claim for service-connected compensation for a head injury.  The only service-connected disability the Veteran had at that time was for the left temple scar and a claim for compensation (increased rating) was implemented.  The rating for the left temple scar was not increased, and at no time did the Veteran indicate that he was making a claim for service connection for a TBI.  His representative did indicate, in pertinent part, in the December 2008 correspondence, that a NOD was being filed to the increased rating claims for a right knee strain, rated 20 percent and head injury, which was rated noncompensable.  He further indicated that VA was obligated to consider issues not specifically identified by the claimant.  Thereafter, the next month, when an informal claim for service connection for hearing loss secondary to head trauma (residual scar left temple) was filed, and a July 2009 VA audiology examination was performed in connection with that claim, there was an indication that a service connection claim for TBI may be inferred.  The RO then requested a TBI examination, and it was determined that the Veteran had a mild stable TBI, sustained during his inservice assault.  At no time prior to these findings, did the Veteran indicate an intent in any communication to apply for service connection for TBI.  Only after the issue was raised by the July 2009 VA audiology examination was there an inferred claim for such a disability.  Although that issue was not inferred until July 2009, the Veteran's December 23, 2008 NOD to his increased rating claim did request consideration for any claim reasonably raised by the record.  As such, the Board finds that a claim for service connection for TBI could be inferred to have been received at that time, and therefore, resolving all reasonable doubt in the Veteran's favor, service connection for cognitive residuals of TBI is warranted, effective December 23, 2008.   


ORDER

An effective date of December 23, 2008, and no earlier, for service connection for the cognitive residuals of TBI is granted.  

The appeal as to an increased rating in excess of 20 percent for right knee strain is dismissed.  

The appeal as to a compensable rating for residual scar, left temple is dismissed.  


REMAND

Further development is warranted in this case.  

The Veteran claims that his TBI and other unclassified residuals are more severe than the current 10 percent rating reflects.  He also maintains that he warrants service connection for PTSD based on service incurrence.  He asserts that he was injured in service when he was assaulted by several men and hit in the head with a broken bottle.  Further, he states that he warrants a TDIU based on his service-connected disabilities and his claimed service-connected PTSD.   

During the Board's May 2012 Travel Board hearing, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability (SSDI) benefits.  He stated that he was receiving these benefits for his service-connected disabilities, and disabilities (PTSD) for which he was claiming service connection.  A thorough review of the record indicates that the decision from the SSA and the medical records it considered in making its decision are not of record.  There is also nothing of record indicating that he is presently in receipt of these benefits.  

The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board is of course aware of the Federal Circuit's holding in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran is seeking an increase in his rating for TBI and service connection for PTSD, and he maintains that he is in receipt of SSDI benefits, in part, because of these disabilities, the Board believes the potential relevance of the SSA records cannot be ignored.  

As for the Veteran's claim for service connection for PTSD, the Veteran underwent a VA examination in June 2011.  During this examination, the Veteran reported as his stressor that while on active duty, he was assaulted by a group of men and hit in the head with a bottle while he was stationed in Germany.  The examiner found that the Veteran did not meet the DSM-IV criteria for PTSD, but did diagnose him with anxiety disorder.  He indicated, in pertinent part, that according to the medical records, in November 2008, the Veteran was severely beaten by a group of men for being homeless.  The examiner stated that incident left him physically and emotionally traumatized.  According to the examiner, this assault, his medical issues, and his social stress, are the likely contributors to his anxiety disorder.  The examiner opined that based on the medical records, claims file, and history provided by the Veteran, it is less likely as not that his anxiety disorder is due to his assault in service in Germany.  The examiner gave no rationale for this opinion.  

The Veteran underwent a private psychiatric examination in October 2011.  This psychiatrist diagnosed, in pertinent part, PTSD and major depression.  She related he had symptoms of anxiety, hypervigilance, and depression directly precipitated by the assault he experienced in service.  This psychiatrist, however, did not address the assault he sustained in 2008 when he was homeless and the effects of that attack.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  In the claim for service connection for an acquired psychiatric disorder to include PTSD, neither the June 2011 VA examination or the October 2011 private examination contained sufficient detail to make a determination in this case.  The VA examination did not provide a rationale as to why the 2008 assault while the Veteran was homeless contributed to his diagnosed anxiety but his inservice assault did not, and the private examination report did not address at all the assault sustained by the Veteran in 2008 when he was homeless.  The Board must address, whether the symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Veteran should undergo additional VA psychiatric examination and the examination report should not only provide a diagnosis, but should address both the inservice and post service assaults sustained by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration  that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.  

2.  The Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event, specifically addressing the assault the Veteran sustained in service while stationed in Germany.  If an acquired psychiatric disability other than PTSD is diagnosed, e.g. anxiety or depressive disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater ) that the psychiatric condition had its onset in-service or is otherwise causally related to the Veteran's service.  The examiner should address not only the inservice assault but also the assault that occurred post service when he was homeless in 2008 and address the effects each assault has on the provided diagnosis.  

3.  Evaluate the TDIU issue anew in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of a VA examination and/or opinion, in order to determine whether the Veteran's service-connected disabilities alone, result in impairment sufficient to make the Veteran unable to secure or follow substantially gainful employment.  

4.  After completion of the above, if any issue o appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given the opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


